Citation Nr: 9904806	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-22 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left knee chondromalacia.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to the veteran's service-
connected left knee chondromalacia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to August 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In an August 1995 rating decision, the RO 
granted service connection for a left knee disability and 
assigned a noncompensable (zero percent) evaluation.  In an 
April 1996 rating decision, the RO denied service connection 
for a low back disorder.

In a December 1995 rating action, the RO increased the 
evaluation for the veteran's left knee disability to 10 
percent.  As the 10 percent evaluation is less than the 
maximum available under applicable diagnostic criteria, the 
veteran's claim regarding the evaluation of his left knee 
disability remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's left knee chondromalacia is manifested by 
complaints of pain, tenderness and crepitation; such 
symptomatology is most closely productive of  moderate 
symptomatology.

3.  The veteran's current low back disability was not 
manifested during service or for several years later, and 
this disability, or aggravation thereof, is not proximately 
due to or the result of a service-connected disability.


CONCLUSIONS OF LAW

1.  A 20 percent evaluation is warranted for the veteran's 
service-connected left knee chondromalacia.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (West 1991).

2.  The veteran's low back disorder was not incurred in 
service or as secondary to a service-connected disability.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  With regard to the veteran's claim 
for an evaluation in excess of 10 percent for left knee 
chondromalacia, the claim that a service-connected condition 
has become more severe is well grounded when the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claims under 38 U.S.C.A. § 5107(a) (West 1991).  


I.  Evaluation of the Left Knee 

An April 1995 treatment record from Orville Jacob, D.O., 
indicates that there was audible grating noted with flexion 
and extension at the veteran's left knee joint and tenderness 
to palpation over the patella.  An examination was negative 
for apparent deformity or erythema, and minimal swelling was 
noted.  X-rays were negative for bony abnormalities or 
apparent foreign bodies, and there was good preservation of 
the joint space.  The pertinent assessments were a contusion 
of the left knee and chondromalacia of the left patella.  
Subsequent private treatment records, dated in April and May 
of 1995, indicate locking and giving way of the knee and 
marked crepitation.    

An April 1995 treatment record from John W. Hughes, M.D., 
indicates that the veteran had modest effusion of the left 
knee, and his ligaments were stable.  McMurray's maneuvers 
were within normal limits.  There was grating under the 
patella with flexion and extension activities.  X-rays were 
within normal limits.  The diagnosis was left chondromalacia 
patella, with recent trauma.  

The veteran underwent a VA general medical examination in 
June 1995, during which he complained of aching, numbness, 
and swelling of the left knee.  The examination revealed that 
the left knee was stable, and the patella was noted to not 
subluxate unduly.  No crepitation was noted, although the 
veteran described such at times.  Range of motion of the left 
knee was from zero to 160 degrees, without discomfort or 
limitation.  Ligamentous structures were stable, and there 
was no swelling of any joints, effusion, synovial 
proliferations, or ligamentous instabilities.  X-rays of the 
left knee were negative.  The diagnosis was mild 
chondromalacia of the left knee, rule out mild or minimal 
internal derangement secondary to an episode of patellar 
dislocation in service (one time only).  

In view of these findings and in-service evidence of left 
knee treatment, the RO in the appealed August 1995 rating 
decision granted service connection for a left knee 
disability and assigned a noncompensable evaluation, 
effective May 1995.  This evaluation was increased to 10 
percent in a December 1995 rating action, effective May 1995, 
following a November 1995 VA hearing.

In May 1996, the veteran underwent a VA orthopedic 
examination which revealed moderate patellofemoral crepitus 
of the left knee with a negative Lachman's test, a negative 
McMurray's test, and negative varus valgus laxity.  There was 
no evidence of swelling or deformity, and range of motion 
testing of the left knee revealed motion from zero to 135 
degrees.  The examiner noted that x-rays revealed a large 
inferior patellar osteophyte; however, the x-ray report 
accompanying the examination indicates that x-rays of the 
left knee were normal.  The diagnosis was patellofemoral 
degenerative joint disease, with a large inferior 
patellofemoral osteophyte and severe chondromalacia patella.

During another hearing in July 1996 before the RO hearing 
officer, the veteran reported that he frequently wore a foam 
rubber brace on his left knee.  He indicated that his knee 
had begun to lock up more frequently, and he described 
difficulty with walking and driving.  

A November 1996 statement from Douglas M. Cooper, M.D., 
indicates that an examination of the veteran's left knee 
revealed range of motion from zero to 105 degrees, fairly 
severe medial joint line tenderness, normal medial and 
lateral stability, a negative Lachman's test, and negative 
anterior and posterior drawer signs.  X-rays revealed a small 
spur on the inferior aspect of the patella, with the joint 
space otherwise well maintained.  The assessment was a left 
knee injury, with a medial meniscus tear most likely. 

The veteran underwent a left knee arthroscopy and partial 
medial meniscectomy at the Marshalltown Medical and Surgical 
Center in Marshalltown, Iowa in November 1996.  An 
examination conducted just prior to this surgery revealed 
left knee range of motion from zero to 130 degrees, normal 
medial and lateral stability, negative Lachman's test, 
negative anterior and posterior drawer signs, medial and 
joint line tenderness, and severe pain in the knee with 
McMurray's test.  The impression was left knee pain, with a 
probable meniscus tear.  
In a rating action in June 1998, the RO assigned a temporary 
total (100 percent) rating under 38 C.F.R. § 4.30 (1998) for 
the period from November 15, 1996 until January 1, 1997, due 
to convalescence following the surgery.

Progress notes from Rebecca S. Sidney, D.O., dated in 
December 1997, indicate that an examination of the veteran's 
knees was within normal limits, with no evidence of effusion, 
warmth, instability, or restriction of range of motion.

During a January 1998 RO hearing before a hearing officer, 
the veteran reported that he was still wearing a foam rubber 
left knee brace. 

The veteran underwent a VA spine examination in April 1998 in 
connection with his appeal.  The report of this examination 
indicates that the veteran was able to squat, but he had 
"caution" and anterior knee discomfort in doing so.  
Crepitation was not marked upon examination, and there was no 
evidence of swelling.  Flexion of the left knee was noted to 
be full, and there was no joint line tenderness.  The 
diagnosis was moderately symptomatic chondromalacia patella 
bilaterally.  

During an October 1998 hearing at the RO before the 
undersigned member of the Board, the veteran testified that 
he now wore an elastic left knee brace with metal strips 
going down each side.  He said that his job at a casino 
uniforms office required frequent walking from building to 
building.  The veteran described pain and buckling in the 
left knee with movement.

Generally, disability ratings are determined by applying 
criteria set forth in VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

In a recent decision, the United States Court of Veterans 
Appeals (Court) held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

The RO has evaluated the veteran's left knee chondromalacia 
at the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1998).  Under this code, slight recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent evaluation.  A 20 percent evaluation is in order for 
moderate recurrent subluxation or lateral instability of the 
knee, while severe recurrent subluxation or moderate 
instability of the knee warrants a 30 percent evaluation.  
Such factors as painful motion and functional loss due to 
pain are contemplated in the criteria of this code section.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995). 

In this case, recent medical records indicate varying degrees 
of left knee pain, tenderness, and crepitation.  As a whole, 
these records indicate that these symptoms are more than 
slight in degree.  Significantly, the April 1998 VA 
examination report contains a diagnosis of moderately 
symptomatic chondromalacia of the patella.  In view of the 
evidence, the Board finds that a 20 percent is warranted for 
the veteran's left knee chondromalacia under Diagnostic Code 
5257.

The medical evidence does not support an evaluation in excess 
of 20 percent, however, for the veteran's left knee 
chondromalacia.  Although the November 1996 statement from 
Dr. Cooper contains a notation of fairly severe medial joint 
line tenderness, the veteran's April 1998 VA examination 
revealed no joint line tenderness.  The evidence as a whole 
also does not indicate that the veteran's left knee pain and 
instability is more than moderate in degree.  Despite 
evidence of recent trauma in 1995 and the eventual 
arthroscopic surgery in 1996, the joint has clinically been 
relatively stable, such as on the June 1995 VA examination 
when the disability was characterized as mild and Dr. 
Sidney's report of no instability in December 1997.  

Further, there is no evidence of ankylosis (bony fixation) of 
the left knee at a favorable angle in full extension, or in 
slight flexion between zero and 10 degrees (the criteria for 
a 30 percent evaluation under Diagnostic Code 5256); 
limitation of flexion to 15 degrees (the criteria for a 30 
percent evaluation under Diagnostic Code 5260); or limitation 
of extension to 20 degrees (the criteria for a 30 percent 
evaluation under Diagnostic Code 5261).  As to these 
potential rating factors, the evidence prior to the veteran's 
left knee surgery is essentially consistent with the more 
recent clinical evidence of record; the veteran has not 
alleged, and the record does not demonstrate, that more 
recent findings after his surgery, for example, were used in 
any way to deprive him of a higher rating when he was 
originally evaluated by the VA and before the 1996 surgery.  
The veteran was informed of all relevant rating criteria in 
the original statement of the case in December 1995 and has 
had several hearings throughout the claim process.  See 
generally Fenderson v. West, supra.

The Board also finds no basis for the assignment of a 
separate rating for arthritis.  Under VAOPGCPREC 23-97 (July 
1, 1997), a claimant who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257 "based on additional disability."  However, the 
claimant must either meet the criteria for a noncompensable 
evaluation under Diagnostic Code 5260 or Diagnostic Code 
5261, or have technically full range of motion inhibited by 
pain.  See VAOPGCPREC 9-98 (August 14, 1998); see also 38 
C.F.R. § 4.59 (1998).  In this case, the veteran's x-ray 
reports do not clearly indicate that he has left knee 
arthritis, although his May 1996 VA examiner rendered a 
diagnosis of patellofemoral degenerative joint disease.  
Nevertheless, flexion has not been limited to 60 degrees or 
extension to five degrees; as such, the criteria for a 
noncompensable evaluation under Diagnostic Codes 5260 and 
5261, respectively, have not been met.  Moreover, the 
evidence as a whole does not indicate that the veteran's left 
knee disability is productive of full range of motion 
inhibited by pain.  Rather, in the Board's judgment, the 
evidence more closely supports a 20 percent evaluation for 
the veteran's left knee disability under Diagnostic Code 
5257.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The evidence does not demonstrate that the 
veteran's left knee disorder has presented an unusual 
disability picture such as markedly interference with his 
employment beyond what might reasonable be associated with an 
evaluation for moderate disability under the rating schedule.  
He has testified, for example, that he is able to drive the 
relatively short distance to his place of employment and the 
temporary total convalescence rating covered the period 
following his November 1996 left knee surgery when he had to 
miss work.  

Obviously, the veteran's knee has been symptomatic and has 
interfered to some extent with his activities, particularly 
the use of stairs and longer driving.  And he has testified 
that he has had to avoid activities such as running 
altogether.  At this point, however, the rating schedule 
appears adequate for evaluating the left knee disability and 
a remand to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1998) for consideration of an extra-
schedular rating is unnecessary.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service Connection for a Low Back Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  
Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1998).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records indicate that he was 
treated for lumbar strain in June 1983.  A radiologic report, 
dated in October 1984, indicates that the veteran had left-
sided spondylolysis; however, there was no evidence of 
spondylolisthesis or any other significant bone or joint 
abnormality, and the sacroiliac joints were within normal 
limits.  The veteran also complained of back pain in April 
1986.  However, his June 1987 separation examination report 
was silent or negative for any current back symptomatology. 

A private x-ray report, dated in January 1992, indicates that 
the veteran had mild disc space narrowing at L4-L5 and L5-S1.  
Spina bifida was noted at S1, and short T12 ribs were noted.  
The vertebral bodies were well maintained, and there was no 
evidence of spondylolisthesis or any other abnormality.

Private medical records, dated from September 1995 to 
February 1996, indicate that the veteran sought treatment for 
lumbosacral spine pain radiating into the left leg.  A lumbar 
spine x-ray from September 1995 revealed good alignment, with 
some narrowing of L5-S1 and L4-L5.  A subsequent computerized 
tomography (CT) scan revealed multiple abnormalities, 
including a small postural bulge of L4-L5, spondylolysis, and 
spondylolisthesis.  A February 1996 treatment record contains 
an assessment of a herniated disc, with persistent pain.  

In a May 1996 statement, Jerry L. Wille, M.D., noted that the 
veteran had been treated by other doctors, including most 
recently Dr. Carlstrom and Dr. Boarini in Des Moines, and 
that Dr. Carlstrom felt the back problem was a direct result 
of his previous knee problems.  Dr. Wille indicated in an 
August 1996 statement that he also found that, given the 
veteran's history and evaluation from other doctors, that his 
back problem was a direct result of his previous knee 
condition from service.

The veteran underwent a VA spine examination in May 1996.  
The examination revealed no mass or point tenderness, and the 
back was within normal limits except for the pain that the 
veteran had with left-sided rotation.  There was no evidence 
of postural abnormalities or fixed deformity, and the 
musculature of the back was normal and symmetric.  Range of 
motion testing revealed hyperextension to 25 degrees, left 
and right lateral flexion to 40 degrees, and left and right 
lateral rotation to 50 degrees.  No neurologic involvement 
was noted.  The examiner commented that x-rays were 
unremarkable.  The report of x-rays from May 1996 indicates a 
slight list to the left, a slightly narrowed fourth lumbar 
interspace, and Grade I spondylolisthesis of L5 on the 
sacrum, probably due to bilateral spondylolysis.  In 
rendering a diagnosis, the examiner noted no objective 
findings, although the veteran was noted to have some pain 
intermittently in his back.  

During his July 1996 VA hearing, the veteran asserted that 
his back disability was incurred as a result of his service-
connected left knee disorder.  He also testified that he wore 
a back brace all the time.  

An April 1997 statement from Robert A. Hayne, M.D., a member 
of a Des Moines neurosurgical clinic with Thomas A. 
Carlstrom, M.D., and David J. Boarini, M.D., indicates that 
the veteran gave a history of some low back pain gradually 
increasing in severity since a 1985 fall in service when he 
also injured his left knee.  An examination revealed moderate 
impairment of forward motion of the veteran's lumbar spine.  
Dr. Hayne noted that an October 1995 x-ray revealed a low-
grade spondylolisthesis of L5-S1, with bilateral arch defects 
present at the fifth laminal arch.  Also, Dr. Hayne noted 
that the veteran's symptoms were indicative of probable 
radiculopathy in the left lower extremity secondary to nerve 
root compression of the lumbar spine region, and he commented 
that the most likely cause of these symptoms was a herniated 
disc in this region.  Dr. Hayne did not provide any further 
opinion as to the cause of the herniated disc.  

In a January 1998 statement, Dr. Wille again asserted that 
the veteran's right and left knee problems had caused him a 
great deal of back pain and incapacity in his ability to do 
his work.  

During his January 1998 VA hearing, the veteran said that his 
service-connected left knee disability had caused his low 
back disorder.  He testified that he was still wearing a back 
brace part of the time.

On a VA spine examination in April 1998, the veteran 
complained of occasional episodes of low back pain that 
required him to miss work for one or several days.  The 
examination revealed forward flexion to 90 degrees, 
hyperextension to 30 degrees, left and right lateral bending 
to 30 degrees, and left and right rotation to 40 degrees.  
The pertinent impression was spondylolisthesis, 
intermittently symptomatic.  The examiner rendered the 
opinion that the veteran's low back pain with mechanical 
instability was related to a developmental abnormality of his 
low back and not directly related to a left knee injury.  The 
examiner further commented that the symptoms in the low back 
might be somewhat aggravated by occasional protection and 
limping on the left leg, but this had not materially affected 
the "natural course" of the disability, and the veteran 
would likely have had symptoms in the low back if he did not 
have a service-connected left knee disability.  

In a May 1998 addendum, the examiner noted that he had 
reviewed the veteran's claims file and that the veteran had 
spondylosis, a developmental abnormality that, when present, 
may allow for a slippage of part of the vertebra forward 
(spondylolisthesis).  The examiner commented that the veteran 
had "minimal slip forward," which might have not been 
present in earlier films and sometimes is a natural 
progression of the condition; the examiner noted that these 
conditions may or may not be symptomatic.  He reported that 
he believed they contributed to the veteran's low back pain.  

During his October 1998 hearing, the veteran reasserted his 
belief that it was his service-connected left knee disorder, 
and not a congenital disability, that caused his low back 
disorder.

In this case, there are statements from Dr. Wille suggesting 
that the veteran's low back disability was incurred as 
secondary to his service-connected left knee disability.  
Although Dr. Wille noted that he based this opinion on the 
veteran's "history," and conversation with another doctor 
or doctors, there is no indication from the record that Dr. 
Wille had reviewed the veteran's claims file.  Further, he 
did not provide the basis for his opinion or the opinion of 
any other doctor with whom he had spoken.  

By contrast, the April 1998 VA examiner who concluded that 
the veteran's low back disability was related to a 
developmental abnormality of the back, as opposed to his left 
knee disability, indicated in a May 1998 statement that he 
had reviewed the veteran's claims file.  This physician, an 
orthopedist, noted that the veteran's low back disability 
might be aggravated occasionally by protection and limping on 
the left leg, but he indicated that this aggravation did not 
result in a change in the veteran's underlying low back 
disability.  Congenital or developmental defects are not 
diseases for VA comopensation purposes.  See 38 C.F.R. 
§ 3.303(c) (1998).  Further, Dr. Hayne, an associate of the 
physicians with whom Dr. Wille said he had spoken, attributed 
the veteran's lumbar symptoms with probable radiculopathy in 
the left lower extremity to a herniated disc.  He did not 
link such pathology to service or the veteran's left knee 
disability despite the veteran's reported history of low back 
pain since the original fall in service when he injured his 
left knee.  To the extent 

Given that the VA orthopedist had an opportunity to review 
the medical records in the veteran's claims file and the 
report from Dr. Hayne which does not link the veteran's back 
complaints to service or the left knee, the Board is not 
persuaded that the evidence is in equipoise as to whether any 
chronic low back disability is related to service or the 
veteran's service-connected left knee disability.  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993). 
The Board has noted the veteran's own statements as to the 
cause of his back pain.  As a lay person, however, the 
veteran does not have the requisite medical expertise to 
render a competent opinion regarding medical causation or 
etiology.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Under the circumstances, after weighing all the evidence, the 
Board concludes that the preponderance of the evidence is 
against his claim of entitlement to service connection for a 
low back disorder.  In reaching this conclusion, the Board 
has considered the doctrine of reasonable doubt, as set forth 
in 38 U.S.C.A. § 5107(b) (West 1991).  Since the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of resolving reasonable doubt in the veteran's 
favor when the evidence is in equipoise or evenly matched is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An evaluation of 20 percent is granted for the veteran's left 
knee chondromalacia, subject to the laws and regulations 
governing the payment of monetary benefits.

Service connection for a low back disorder, to include as 
secondary to the veteran's service-connected left knee 
chondromalacia, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

